                            UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                     CENTRAL DIVISION



UNITED STATES OF AMERICA,                                       3:18-CR-30013-RAL


                       Plaintiff,

                                                        OPINION AND ORDER DENYING
        vs.                                                    MOTIONS TO SEVER


TALLY COLOMBE,
ELNITA RANK,
KRISTAL HAWK,
RONDA HAWK,
TIFFANY MONTEAU,and
STEFEN MONTEAU,

                       Defendants.



       The United States indicted Tally Colombe, EInita Rank, Kristal Hawk, Ronda Hawk,

Tiffany Monteau, and Stefen Monteau (Defendants, collectively, and referred to by their first

names individually) for conspiracy to retaliate against a witness in violation of 18 U.S.C. §§

1513(e) and (f). Doc. I. The indictment charged that:"From on or about September 8, 2017, and

continuing through on or about September 12, 2017,. . . [Defendants] did unlawfully, willfully,

and knowingly combine, conspire, confederate, and agree among themselves and each other to

commit a certain offense, as follows: to knowingly take action harmful to Lahoma Simmons,

which interfered with the lawful employment and livelihood of Lahoma Simmons, such conduct

being taken with the intent to retaliate against Lahoma Simmons for proving to a law enforcement

officer truthful information relating to the commission and possible commission of a federal

offense, namely program fraud and wire fi:aud . . .      Doc. 1. In July, this Court entered a

Scheduling Order setting a trial of all the Defendants to begin on October 30, 2018. Doc. 134.
       Elnita on October 16, 2018,filed a motion to sever, Doc. 146, seeking relieffrom what she

views as prejudicial joinder under Federal Rule of Criminal Procedure 14(a) and seeking to sever

Tally and Tiffany's trials from that of the rest of the codefendants. Doc. 147 at 3. Shortly after

Elnita filed her motion. Tally, Tiffany, Stefen, Ronda, and Kristal filed motions to sever or

responses joining in Elnita's motion to sever. Docs. 150, 152-54, 156. The government's

response opposed Defendants' motions to sever and provided information about the content ofthe

recorded phone conversations at issue and the government's expected evidence at trial. Doc. 173.

For the reasons explained below. Defendants' motions are denied.

       Rule 14(a) of the Federal Rules of Criminal Procedure permits relief from prejudicial

joinder as follows:

       If the joinder of offenses or defendants in an indictment, an information, or a
       consolidation for trial appears to prejudice a defendant or the government,the court
       may order separate trials ofcounts,sever the defendants' trials, or provide any other
       relief that justice requires.

Fed. R. Crim. P. 14(a). "The general rule is that co-conspirators should be tried together." United

States V. Adams. 401 F.3d 886, 895 (8th Cir. 2005) (citation omitted). In conspiracy cases,

"severance will rarely, if ever, be required." United States v. Searing. 984 F.2d 960,965 (8th Cir.

1993). The Supreme Court has instructed that "defendants are not entitled to severance merely

because they may have a better chance of acquittal in separate trials." Zafiro v. United States. 506

U.S. 534,540(1993). Rather, a district court is to grant a severance "only if there is a serious risk

that a joint trial would compromise a specific trial right of one of the defendants, or prevent the

jury from making a reliable judgment about guilt or innocence." Id, at 539. A defendant

attempting to demonstrate the requisite prejudice under Rule 14(a) "carries a heavy burden."

United States v. Sandstrom. 594 F.3d 634,644(8th Cir. 2010)(quoting United States v. Swinnev,

970 F.2d 494, 500(8th Cir. 1992)). The defendant may meet this burden by showing that "(a) his
[or her] defense is irreconeilable with that ofhis [or her] eodefendant or(b)the jury will be unable

to eompartmentalize the evidence as it relates to the separate defendants." United States v.

Sanehez-Gareia.685 F.3d 745,754(8th Cir. 2012)(quoting United States v. Davis. 534 F.3d 903,

916-17 (8th Cir. 2008)). "Generally, the risk that a joint trial will prejudice one or more of the

defendants 'is best cured by careful and thorough jury instructions.'" Davis. 534 F.3d at 917

(quoting United States v. Miekelson. 378 F.3d 810, 817-18 (8th Cir. 2004)).

       Elnita and in turn other defendants argue that severance is warranted under Rule 14(a)

because trying certain eodefendants alongside Tally and Tiffany would violate their rights under

the Sixth Amendment of the United States Constitution.              According to the Defendants,

eodefendants Tally and Tiffany made statements incriminating other eodefendants during phone

conversations recorded by the Hughes County Jail at a time when Tally was an inmate there.

Defendants expect that the government will introduce these recorded statements as evidence

against them at trial. Reiving on Bruton v. United States. 391 U.S. 123(1968),Defendants contend

that unless Tally and Tiffany testify and are subject to cross-examination, the admission of these

incriminating statements would violate the other eodefendants' right of confrontation under the

Sixth Amendment.


       The Supreme Court in Bruton held that the admission of a non-testifying eodefendant's

confession naming the defendant as a participant in the crime at their joint trial violated the

defendant's rights under the Confrontation Clause ofthe Sixth Amendment, even though the jury

was instructed to consider the confession only against the eodefendant. Id. at 126. The Supreme

Court reasoned that although it is often appropriate to assume that a jury will follow a trial judge's

limiting instructions, "there are some contexts in which the risk that the jury will not, or cannot,

follow instructions is so great, and the consequences of failure so vital to the defendant, that the
 practical and human limitations of the jury system cannot be ignored." Id at 135. The Supreme
 Court concluded that one such context was "where the powerfully incriminating extrajudicial
 statements of a codefendant, who stands accused side-by-side with the defendant, are deliberately
 spread before the jury in a joint trial." Id at 135-36.

        The Supreme Court clarified the scope of Bruton in Richardson v. Marsh. 481 U.S. 200

(1987), and Gray v. Maryland. 523 U.S. 185 (1998). In Richardson, the Supreme Court held that

there is no Confrontation Clause yiolation when the defendant's name and existence are redacted

from his codefendant's confession and limiting instructions are giyen, eyen though the confession

might incriminate the defendant when linked to other eyidence. 481 U.S. at 211. The Supreme
Court reasoned that unlike the confession in Bruton. which "expressly implicat[ed]" the defendant,

the confession in Richardson was not facially incriminating and therefore did not raise the same

"oyerwhelming probability" that the jury would be unable to follow a limiting instruction. Id.

(alteration in original). In Gray, howeyer, the Supreme Court held that "obyious" redactions of a

codefendant's statement, like substituting the defendant's name with a blank space or the word

"deleted," may yiolate a defendant's rights under the Confrontation Clause, despite the use of a

limiting instruction. Gray. 523 U.S. at 195("[W]e belieye that, considered as a class, redactions

that replace a proper name with an obyious blank, the word 'delete,' a symbol, or similarly notify

the jury that a name has been deleted are similar enough to Bruton's unredacted confessions as to

warrant the same legal results.").

       The goyemment argues that the Defendants' rights under the Sixth Amendment

Confrontation Clause will not be yiolated ifthe recorded telephone calls are admitted, eyen without

redaction, because the statements are non-testimonial. The goyemment, with justification giyen

how the content ofthe calls are described, yiews the jail house telephone calls between Tally and
 Tiffany as evidence of the formation of the alleged conspiracy and discussions to further the
 conspiracy, making specific references to actions to be taken against Simmons.
        "[T]he Confrontation Clause does not apply to non-testimonial statements by an out-of-
 court declarant." United States v. Spotted Elk. 548 F.3d 641, 662(8th Cir. 2008)(citing Davis v.
 Washington, 547 U.S. 813, 823-26 (2006)). A recorded telephone call from jail does not fall
 within the Confrontation Clause unless its primary purpose was testimonial. United States v.
 LeBeau, 867 F.3d 960, 980-81 (8th Cir. 2017);        United States v. Berrios. 676 F.3d 118, 127-
 28(3d Cir. 2012)(recorded conversations between inmates were not testimonial where statements

 bore none of the characteristics of a testimonial statement); United States v. Dale. 614 F.3d 942,
956 (8th Cir. 2010)(recorded statements codefendant made to prisoner who was wearing a wire
 were non-testimonial under the circumstances); United States v. Castro-Davis. 612 F.3d 53, 65
(1st Cir. 2010)(knowledge by the declarant that a phone call is being recorded does not make the
statements testimonial). In Lebeau. for instance, the Eighth Circuit held that even though the
defendant knew the telephone calls he made from jail were being recorded, the statements were
non-testimonial because "the primary purpose of the calls was to further the drug conspiracy, not
to create a record for a criminal prosecution." 867 F.3d at 981;^Crawford v- Washingtnn 541
U.S. 36, 56 (2004) (co-conspirators' statements in furtherance of a conspiracy are non-
testimonial). The court further held that, because the statements were non-testimonial, "the
recordings[did]not implicate the Confrontation Clause, and the district court did not err in denying
[the codefendant's] motion to sever." LeBeau. 867 F.3d at 981. Therefore,"when the statements
are those of a co-conspirator and are admissible under Federal Rule ofEvidence 801(d)(2)(E), the
Sixth Amendment and Bruton are not implicated." Mickelson. 378 F.3d at 819.
           Based on what the Defendants and the government have represented the content of the
 recorded phone conversations to be, these conversations appear to be admissible under Rule
 801(d)(2)(E). The recorded phone conversations are not the sort of co-defendant's confession or
 testimonial statement with which Brutpn was concerned. Instead, the recorded statements, ifthey
 are what m fact has been described to the Court, capture the start of the alleged conspiracy with
 Tally requesting Tiffany to arrange for actions to be taken against Simmons, discussions of by
whom and how to do so, and Tiffany's report back to Tally on what was done. Of course, the
evidence may be to the contrary and may support Elnita's defense that her actions related to unpaid
utility bills.

          The government still must "establish[] the existence ofa conspiracy by a preponderance of
independent evidence" at trial for admission under Rule 801(d)(2)(E). United States v. Singh 494
F.3d 653,658-59(8th Cir. 2007); see United States v. Bell. 573 F.2d 1040, 1044(8th Cir. 1978)
(outlining the procedure for admitting evidence under Rule 801(d)(2)(E)). The government, ifthe
facts are as outlined in the government's response, appears likely to meet that standard. For the
reasons explained herein. Defendants' motions and requests for a severance under Rule 14(a) are
denied.


       For the reasons explained above, it is hereby

       ORDERED that Elnita's Motion to Sever, Doc. 146, is denied. It is further
       ORDERED that Ronda's Motion to Sever, Doc. 153, is denied. It is further
       ORDERED that Stefen's Motion to Sever, Doc. 154, is denied. It is finally
       ORDERED that other Defendants' requests to sever are denied.
DATED this 24th day of October, 2018.


                                 BY THE COURT:




                                 ROBERTO A. LANGE
                                 UNITED STATES DISTRICT JUDGE
